        Case 1:19-cv-01042-SES Document 56 Filed 06/11/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KEVIN YOW,                              :   1:19-CV-01042
                                        :
                    Plaintiff,          :
                                        :
               v.                       :   (Magistrate Judge Schwab)
                                        :
CORRECTIONAL OFFICER                    :
S. ROBERTSON, et al.,                   :
                                        :
                    Defendants.         :
                                        :

                                    ORDER
                                  June 11, 2021

      For the reasons set forth in the Memorandum Opinion filed concurrently

with this Order, IT IS ORDERED that the defendants’ motion (doc. 48) for

summary judgment is GRANTED IN PART and DENIED IN PART. The

motion is granted as to the Eighth Amendment claim against defendants

Robertson, DeLuca, and Macking and denied as to the retaliation claim against

defendants Gardzalla and Mabin. The Clerk of Court shall defer entering judgment

in favor of defendants Robertson, DeLuca, and Macking until conclusion of the

entire case.



                                            S/Susan E. Schwab
                                            Susan E. Schwab
                                            United States Magistrate Judge
